[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PLAINTIFFS MOTION TO REARGUE DECISION AND OPEN JUDGMENT
The court has reviewed and reconsidered the evidence in response to the motion and further articulates as follows:
    1. Contrary to the plaintiff's claim there was no evidence that the shopping carts were "rain soaked".
    2. There was no evidence that the particular wet area which caused the plaintiff to slip was caused by the carts, the defendants employees or tracked in by customers.
    3. Even if the floor was "damp" as described in the incident report, there is no evidence that this dampness was anything more than a "condition naturally productive of the defect even though subsequently in fact producing it." Fuller v. First National Supermarkets, Inc.,  38 Conn. App. 299, 301 (1995).
The motion to reargue and open the judgement is denied.
First National Supermarkets, Inc., 38 Conn. App. 299,  301 (1995). CT Page 3220
The motion to reargue and open the judgment is denied.
THE COURT Mottolese, Judge.